Name: Commission Regulation (EEC) No 2936/80 of 11 November 1980 extending the period of applicability of Regulation (EEC) No 2819/79 making the imports of certain textile products from certain third countries subject to Community surveillance
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 305/ 12 Official Journal of the European Communities 14. 11 . 80 COMMISSION REGULATION (EEC) No 2936/80 of 11 November 1980 extending the period of applicability of Regulation (EEC) No 2819/79 making the imports of certain textile products from certain third countries subject to Community surveillance still exist ; whereas those measures should therefore remain in force, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2819/79 is hereby extended until 31 December 1981 . Article 2 In the Annex to Regulation (EEC) No 2819/79, the word 'Greece' in the column headed Third countries' is hereby deleted . Article 3 This Regulation shall enter into force on 1 January 1981 and shall apply until 31 December 1981 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 926/79 of 8 May 1979 on common rules for imports ( l ), and in particular Article 7 thereof, Having consulted the Advisory Committee set up under Article 5 of the said Regulation, Whereas by Regulation (EEC) No 2819/79 (2), the Commission made the import of certain textile products from certain non-members countries subject to Community surveillance ; Whereas the reasons which justified the introduction of these measures in respect of imports from the Medi ­ terranean countries which had signed agreements esta ­ blishing preferential arrangements with the Commu ­ nity, namely Egypt, Malta, Portugal, Spain and Turkey, This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 November 1980 . For the Commission Ã tienne DAVIGNON Member of the Commission (') OJ No L 131 , 29 . 5 . 1979, p . 15 . (*) OJ No L 320, 15 . 12 . 1979, p . 9 .